Exhibit 10.3

NON COMPETE AGREEMENT

THIS AGREEMENT is made on this eighth day of June 2007, between

NovaSoft Information Technology Corporation, a New Jersey corporation having its
corporate offices at , 181, Washington Street, Suite 525 Conshohocken, PA 19428
(hereinafter referred to as “Novasoft” which expression shall mean and include
its representatives, successors and permitted assigns) of the ONE PART;

AND

Intelligroup Europe Limited (Co no. 03205142) a company incorporated under the
laws of England , and having its registered office at Challenge House, Sherwood
Drive, Bletchley, Buckinghamshire, MK3 6DP (hereinafter referred to as
“Intelligroup” which expression shall mean and include its representatives,
successors and permitted assigns) of the SECOND PART.

WITNESSETH:

WHEREAS

 

1.

Novasoft is engaged in the business of providing IT consultancy, support and
such other services to its customers.

 

 

 

 

2.

Intelligroup is, inter alia, engaged in the business of providing IT
consultancy, support and such other services to its customers;

 

 

 

 

3.

Intelligroup and NovaSoft Information Technology Corporation (Europe) Limited,
U.K., (“Novasoft, U.K.”), a subsidiary of Novasoft,  have entered  into an
agreement on ____________ whereby Novasoft U.K. has agreed, inter alia, to
assign certain contracts to Intelligroup;

 

 

 

 

4.

Intelligroup Asia Pvt. Ltd. (hereinafter referred to as Intelligroup India), a
subsidiary of Intelligroup, Inc. and ISG Novasoft Technologies Limited, India,
(“ISGN”), an affiliate of Novasoft,  have entered  into an agreement on
____________ whereby ISGN has agreed, inter alia, to assign certain contracts to
Intelligroup India ; and

 

 

 

 

5.

In order to protect the interest of Intelligroup and its affiliated entity
Intelligroup India, the parties hereto are desirous of entering into a non-
compete arrangement as envisaged under this Agreement.

NOW, THEREFORE, in consideration of the respective representations and
warranties hereinafter set forth and of the mutual covenants and agreements
contained herein and for good and valuable consideration, intending to be
legally bound hereby, the Parties agree as follows:

1.

PRELIMINARY

 

 

1.1

Definitions

 

 

1.1.1

“Agreement” shall mean this agreement, annexures and schedules including any
written modification and amendment thereof signed by the Parties.

 

 

1.1.2

“Closing” shall mean the date agreed upon by the Parties, which shall be within
8 weeks from the execution of this agreement  , on which date the Intelligroup
shall make the payment of consideration as per the terms of this Agreement and
on and from such date the non-compete obligations of Novasoft shall come into
force.




1.1.3

“Contracts” shall mean the contracts entered into with various parties by
Novasoft, U.K. or ISGN and as enumerated in Schedule A.

 

 

1.1.4

“Customers” means the parties referred to in Schedule A with whom the Novasoft,
U.K. or ISGN have entered into the Contracts.

 

 

1.1.5

“Party” - The term “Party” shall mean the Novasoft and Intelligroup individually
and the “Parties” shall mean the Novasoft and the Intelligroup jointly.

 

 

1.1.6

“Territory” shall mean the United Kingdom and India.

 

 

1.2

Rules of Interpretation

 

 

 

In this Agreement unless the context requires otherwise, references to recitals
and clauses are references to recitals and clauses of and to this Agreement
unless otherwise stated.

 

 

1.3

Headings

 

 

 

The headings in this Agreement are inserted for convenience only and shall not
be taken into account in the construction of any provision of this Agreement.

 

 

2.

NON COMPETE

 

 

 

Novasoft agrees that from the Closing and till 2 years thereafter, Novasoft,
either directly, or through its subsidiaries or through ISGN or in any way
indirectly shall not, without the prior written consent of Intelligroup,
solicit, contact or call upon, with the Customers to provide the products or
services being provided pursuant to the Contracts by Novasoft, U.K. or ISGN,
anywhere in the Territory.  Novasoft agrees that from Closing and till two (2)
years thereafter, Novasoft, either directly, or through its subsidiaries or
through ISGN or in any way indirectly shall not solicit for employment or hire
any employees of Intelligroup or Intelligroup India.

 

 

3.

CONSIDERATION

 

 

 

In consideration of the non-compete undertaking of Novasoft hereinabove,
Intelligroup shall pay to Novasoft on Closing a sum of USD 1.5 Million in free
and clear funds without any deduction or withholding whatsoever.

 

 

4.

CLOSING

 

 

 

Subject to the terms and conditions hereof, it is expected that the Closing
shall take place at the offices of the Intelligroup on July 15, 2007 or on such
date or place as the Parties may agree upon  or on such date or place as the
Parties may agree upon.  The Parties agree that the Closing shall in any event
take place  within 8 weeks from the date of execution of this Agreement failing
which this agreement shall stand terminated without any further acts of the
Parties.




5.

REPRESENTATIONS AND WARRANTIES

 

 

5.1

NOVASOFT’S REPRESENTATIONS AND WARRANTIES

 

 

5.1.1

Organization

 

 

 

The Novasoft is a company duly incorporated and validly existing under the laws
of New Jersey, U.S.A.

 

 

5.1.2

Authority

 

 

 

This Agreement and the transaction contemplated hereby have been duly authorized
and all requisite corporate actions on the part of the Novasoft which are
necessary in order to enable Novasoft to enter into and perform the same have
been obtained. This Agreement constitutes a valid and binding obligation
enforceable against Novasoft in accordance with its terms.

 

 

5.1.3

Disclosure.

 

 

 

No representations or warranties made by the Novasofts in this Agreement omits
to state any material fact necessary to make such representations or warranties
not misleading.

 

 

5.2

INTELLIGROUP’S REPRESENTATIONS AND WARRANTIES

 

 

5.2.1

Organization.

 

 

 

Intelligroup Europe Limited  is a corporation duly organized and validly
existing under the laws of England and Wales.

 

 

5.2.2

Corporate Authority.

 

 

 

This Agreement and the transaction contemplated hereby have been duly authorized
and all requisite corporate actions on the part of Intelligroup which are
necessary in order to enable Intelligroup to enter into and perform the same
have been obtained. This Agreement constitutes a valid and binding obligation
enforceable against Intelligroup in accordance with its terms.

 

 

6.

GENERAL

 

 

6.1

Notices.

 

 

 

All notices, request, demands and other communications hereunder shall be in
writing and shall be delivered personally or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally of, if mailed, four days after the date of deposit in the
mail, if addressed :


 

(a)

in the case of the Novasoft to:

 

 

NovaSoft Information Technology Corporation,

 

 

181, Washington Street, Suite 525

 

 

Conshohocken, PA 19428

 

 

Attention: CEO




 

(b)

in the case of the Intelligroup, to:

 

 

Intelligroup, Inc.

 

 

499 Thornall Street, 11th Floor

 

 

Edison, NJ 08837

 

 

Attention:  Legal Department


 

or to such other address or to such other person as the Intelligroup or the
Novasoft shall have last designated by notice to the other parties given as
herein provided.

 

 

6.2

Modification.

 

 

 

This Agreement contains the entire agreement among the Parties hereto with
respect to the transactions contemplated herein. All prior negotiations,
agreements and the understandings are superseded hereby. This Agreement shall
not be modified or amended except by any instrument in writing signed by or on
behalf of the Parties hereto.

 

 

6.3

Governing Law.

 

 

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of United States of America.

 

 

6.4

Binding Effect.

 

 

 

This Agreement shall be binding upon the parties and inure to the benefit of the
successors, assigns, heirs and legal representatives of the respective Parties
hereto.

 

 

6.5

Transaction Expense.

 

 

 

Notwithstanding anything else in the Agreement to the contrary, the parties
hereto shall each be responsible for the payment of any and all of its own
expense, including without limitation the fees and expenses of counsel,
accountants and other advisers, arising out of or relating directly or
indirectly to the transactions contemplated by this Agreement.

 

 

6.6

Assignment.

 

 

 

None of the parties shall assign any of their rights or obligations under this
Agreement without the prior written consent of the other parties, which consent
shall not be unreasonably withheld.

 

 

6.7

Announcements

 

 

 

Save and except the announcements, statement or circular required pursuant to
any law or regulation, no announcement, statement to the press or circular
relating to any matters referred to in this Agreement shall be made or issued by
or on behalf of any of the Parties prior to the Closing, without the prior
written approval of the other party hereto.




6.8

Dispute Resolution

 

 

 

In the event of any dispute, differences or claim(s) arising out of or in
connection with or relating to this Agreement, the Parties shall attempt to
first resolve such dispute, difference or claim(s) through discussions between
the senior executives or chief executives of the Parties.

 

 

 

If the dispute is not resolved through such discussions within 30 days after the
receipt of written notice for mutual discussions, the dispute, difference or
claim(s) shall be finally settled by arbitration under the United Nations
Commission on International Trade Law Arbitration Rules (the “UNCITRAL Rules”)
as are in force at the time of any such arbitration.  For the purpose of such
arbitration, the Parties shall mutually appoint a three arbitrator panel. In the
event the Parties fail to appoint such panel of three arbitrators, then each
party shall appoint one arbitrator and the two arbitrators so appointed shall
mutually agree upon the appointment of the third arbitrator in accordance with
UNCITRAL Rules.  All arbitration proceedings shall be conducted in English
language and the place of arbitration shall be in New York, NY. The arbitration
award shall be binding on and non - appealable by all the parties. Judgement
upon any arbitration award so rendered may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order to enforcement, as the case may be. The cost of
arbitration shall be borne by the losing party.

 

 

 

The Parties agrees that notwithstanding that a matter may be referred to
arbitration as provided herein, the Parties shall nevertheless, pending the
resolution of the controversy or disagreement, continue to fulfil their
obligations under this Agreement, so far as they are reasonably able to do so.

 

 

7.

FORCE MAJEURE

 

 

7.1

Neither Party shall be liable to the other for any failure to perform its
obligations under this Agreement (save and except the obligation to make the
payment when due) if such performance has been delayed or prevented by force
majeure. The notification of force majeure and any abatement thereof shall be
made promptly in writing by the Party suffering such force majeure event.

 

 

7.2

For the purposes of Clause 7.1, force majeure shall mean circumstances beyond
the reasonable control of the Party affected including but not limited to war,
hostilities, riots, acts of terrorism, flood, fire or other physical disaster,
change in Government policies, acts of the Government or Governmental bodies
(including but not limited to legislative bodies or agencies), strikes or other
industrial disputes or labour disturbances.

 

 

7.3

A Party invoking the provisions of this Clause shall take all actions, which are
reasonable in the circumstances to overcome the force majeure situation and to
resume the performance of its obligations hereunder.

 

 

8.

SEVERABILTY

 

 

 

The invalidity or unenforceability of any one or more of the provisions hereof
or any part thereof shall not invalidate or render unenforceable the remaining
provisions of the Agreement. Any illegal or invalid provision of this Agreement
shall be severable and all other provisions shall remain in full force and
effect




In Witness whereof the parties to this Agreement have signed this Agreement on
the date and place mentioned above:

 

 

NovaSoft Information Technology Corporation, U.S.A.

 

 

 Name:

 

 

 

Title:

 

 

 

 Intelligroup Europe Limited

 

 

Name:

Alok Bajpai

 

 

Title:

Director




SCHEDULE A

List of Contracts/Customers

NOVASOFT INFORMATION TECHNOLOGY (EUROPE) LTD, UK

S.NO.

 

PARTY / CUSTOMER NAME

 

PROJECT NAME

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

CORUS INTERNATIONAL

 

COR DATABASE MNGT SUPP ON SQL2000

2

 

CORUS INTERNATIONAL

 

COR BAAN APPLICATION MNGT  & SUPP

3

 

INTERMEC INTERNATION INC

 

INTM  BAAN SUPPORT SERVICES

4

 

SAMSUNG SDS EUROPE LTD

 

SAM SAP ABAP DEVELOPMENT- ROLLING

5

 

SIEMENS INDUSTRIAL TURBO MACHINERY LTD

 

SIE SAP SUPPORT SERVICES

6

 

PIONEER CONSULTING LTD

 

PIONEER INVENSYS

7

 

SIEMENS INDUSTRIAL TURBO MACHINERY LTD

 

ECC-Forced Group EIR’s”

8

 

SIEMENS INDUSTRIAL TURBO MACHINERY LTD

 

ATLAS BACKFILL

9

 

SIEMENS INDUSTRIAL TURBO MACHINERY LTD

 

Overhauls Development

10

 

ADVANCED RESOURCE MANAGEMENT LIMITED

 

CRM IMPLEMENTATION -AXON/ XEROX (T&M)

11

 

ADVANCED RESOURCE MANAGEMENT LIMITED

 

CRM IMPLEMENTATION -AXON/ XEROX (T&M)

12

 

CASTLE CONSULTING

 

Baan Support for Napier Turbochargers

13

 

CAPITA

 

UPGRADE PROJECT

 